Citation Nr: 0022662	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  97-13 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for chronic 
brain syndrome associated with trauma, currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1974 to 
April 1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which denied an increased 
disability rating for service-connected chronic brain 
syndrome. 

In April 1998, a hearing was held at the RO before the 
undersigned, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2000).  In July 
1998, the Board remanded this case for additional evidentiary 
development.  For the reasons discussed below, another remand 
is needed.

The Board notes that while this case was in remand status, an 
April 2000 rating decision, in pertinent part, granted 
service connection for headaches secondary to head trauma, 
with assignment of a 30 percent disability rating.  Although 
the veteran has appealed the disability rating assigned for 
the psychiatric symptomatology resulting from the in-service 
head trauma, he has not disagreed with the disability rating 
assigned for the headache disorder.  Therefore, the Board 
will not consider that issue.


REMAND

Unfortunately, it is necessary to again remand this case so 
that the Board has a complete record upon which to decide the 
veteran's claim.  The RO did not substantially comply with 
the directives of the Board's 1998 Remand, as discussed 
below.  See Talley v. Brown, 6 Vet. App. 72, 74 (1993).  A 
Board remand confers upon the veteran the right to compliance 
with the remand orders, and VA has a duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, although the Board 
sincerely regrets the further delay in this case that has 
been pending for a few years, it is necessary to again remand 
this claim.

First, the Board instructed the RO to obtain all of the 
veteran's VA and private medical records pertaining to his 
treatment since 1986.  The RO did obtain all private 
treatment records.  However, the veteran indicated that the 
majority of his treatment since 1986 had been at the VA 
Medical Center in Decatur, Georgia.  Despite, the Board's 
instructions, the RO determined that it was only necessary to 
obtain the VA records for treatment since 1996 because the 
veteran's claim for an increase was received in 1996.  See 
handwritten note on outpatient treatment request input in 
February 1999.  

Although the date the veteran filed his claim would determine 
the effective date assigned for an increase, a disability 
evaluation must be assigned in view of the medical history of 
the condition.  38 C.F.R. § 4.1 (1999).  The United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) has long held that the 
Board must obtain all pertinent treatment records in a claim 
for an increase.  See, e.g., Bowers v. Derwinski, 2 Vet. App. 
675, 677 (1992) (Board must obtain referenced records, in 
this case, photographs, not because they would be pertinent 
to the severity of the current condition, but so the full 
'history' is obtained).  It was for this reason that the 
Board had requested all treatment records from 1986 (the 
latest records associated with the claims file) to the 
present.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, the RO must obtain the veteran's VA 
records.

Second, the veteran underwent additional VA examinations in 
1999, as the Board requested.  However, the reports of those 
examinations are inadequate.  The examiners were asked to 
review the veteran's claims file, including the history of 
his service-connected disorder, as well as the report of the 
August 1996 VA examination.  They did not have access to the 
medical "history" of the veteran's condition, since all his 
VA treatment records had not been obtained. See VAOPGCPREC 
20-95.  Moreover, one examiner specifically stated that he 
did not have access to the 1996 VA examination report.  In 
this case, review of the veteran's prior treatment records 
and the 1996 examination report was critical because (a) the 
medical evidence suggested other, nonservice-connected 
disorders were responsible for some of the veteran's 
symptomatology (i.e., a seizure disorder or alcohol 
dependence/withdrawal) and (b) the 1999 examiners felt that 
the veteran had misrepresented or lied about some of his 
medical history.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain and associate 
with the claims file the veteran's 
medical records from the VA Medical 
Center in Decatur for all treatment from 
November 1986 to the present. 

2.  After obtaining the aforementioned VA 
records to the extent possible, the RO 
should return the entire claims file to 
the same physicians from QTC Medical 
Services who conducted the examinations 
in 1999.  If the same physicians are 
unavailable, arrangements should be made 
to ensure that qualified specialists 
(psychiatry and neurology) review the 
entire claims file.  The physicians 
should be requested to indicate in the 
report(s) that they have reviewed the 
claims file, particularly the service 
medical records documenting the in-
service head injury, all VA records 
covering treatment of the veteran from 
1986 to the present, and the report of 
the 1996 VA examinations.

Based on a review of all medical 
documentation and history on file, the 
physicians should discuss the following:  
(a) all manifestations of psychiatric or 
organic neurological pathology 
attributable to the service-connected 
residuals of head trauma, to include a 
complete discussion of whether the 
etiology of any of the veteran's  
symptomatology, especially any dementia 
currently present, might be a nonservice-
connected seizure disorder or alcohol 
induced; and (b) the veteran's level of 
social and occupational functioning 
reflecting his overall service-connected 
symptomatology to include the level of 
his disability.  The medical rationale 
for all opinions must be provided in the 
report(s), and the physicians must 
address any contradictory and 
inconsistent findings shown in the 
veteran's medical records.  If the 
physicians' opinions differ from the 
joint opinion provided in July 1999, they 
must explain the basis for the current 
opinion(s) and the reason(s) for the 
difference in opinion.  In that the 
report is to be considered for 
compensation rather than for treatment 
purposes, the physicians should be 
provided with a copy of all applicable 
rating criteria and they should be 
required to address the clinical 
findings/opinions in correlation with the 
specific language contained in the rating 
criteria.  See 38 C.F.R. §  4.126, and 
all pertinent and applicable Diagnostic 
Codes as amended.  

3.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the above development actions have been 
conducted and completed in full and that 
the requested opinions are in compliance 
with the directives of this REMAND.  If 
any opinion/report is deficient in any 
manner or fails to include adequate 
responses to the specific questions 
presented, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1999); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased disability rating, with 
consideration of the entire record and 
all applicable laws and regulations.  The 
RO should consider whether either the new 
or the old version of the rating criteria 
for psychiatric disorders is more 
favorable to the claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The RO should bear in mind that 
any increased rating assigned based on 
the amended rating criteria can only be 
applied from and after the effective date 
of the amendments to the rating criteria.  
VAOPGCPREC 3-2000, 65 Fed. Reg. 34532 
(May 30, 2000).  In adjudicating the 
claim the RO should take into 
consideration with heighten mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise, the RO should 
explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

5.  The RO should further consider 
whether the veteran's claim for an 
increased evaluation should be submitted 
to the Under Secretary for Benefits or 
the Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1999).

If the benefit sought on appeal remains denied, the RO should 
provide the veteran and his representative a supplemental 
statement of the case.  They should be afforded a reasonable 
period of time within which to respond thereto.  Then, the 
entire claims folder should be returned to the Board for 
further appellate consideration, if in order.  

The veteran need take no action until he is so informed.  He 
is hereby advised that he has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 2000).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


